Case: 13-13242   Date Filed: 07/16/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-13242
                        ________________________

                 D.C. Docket No. 8:11-cv-00933-SDM-AEP


SALIH HALUK ERBEN,

                                                             Plaintiff-Appellant,

                                   versus

RAYMOND JAMES EUROPEAN HOLDINGS, INC.,
RAYMOND JAMES INTERNATIONAL HOLDINGS, INC.,
RAYMOND JAMES FINANCIAL, INC.,

                                                         Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (July 16, 2014)

Before WILSON, PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Salih Haluk Erben appeals the summary judgment in favor of the

defendants, Raymond James European Holdings, Inc., Raymond James
              Case: 13-13242     Date Filed: 07/16/2014   Page: 2 of 2


International Holdings, Inc., and Raymond James Financial, Inc., on the claim of

negligent supervision and appeals the judgment as a matter of law in favor of the

defendants on the claim of breach of contract under an alter ego theory of liability.

After oral argument, careful review of the record, and thorough consideration of

the briefs, we conclude that the district court committed no reversible error. We

affirm.




                                          2